PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dyer et al.
Application No. 14/120,212
Filed: 24 Apr 2014
For: Method of establishing a connection transmitting messages and controlling users behavior in an information system including the Internet using the web interface
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is mailed in response to the petition, filed October 15, 2020, requesting the Office withdraw the holding of abandonment in the above-identified application.  The petition will be treated under 37 CFR 1.181.

The petition under 37 CFR 1.181 is DISMISSED.

Any request for reconsideration of this decision should be submitted within two (2) months from the mail date of this decision and be entitled “Renewed Petition to Withdraw the Holding of Abandonment under 37 CFR 1.181.”  See 37 CFR 1.181(f).

On March 8, 2019, the Office mailed a non-final Office action, which set a three month extendable period to reply.  Applicant filed an amendment on June 6, 2019. On March 12, 2020, the Office mailed a Notice of Non-Compliant Amendment (37 CFR 1.121) (“Notice”), which set a two month extendable period for response. The Office has no record of receiving a timely reply to the March 12, 2020 Notice. Therefore, the Office considers the application abandoned as of May 13, 2020. On August 31, 2020, the Office mailed a Notice of Abandonment.

In the present petition, petitioner requests that the Office withdraw the holding of abandonment due to non-receipt of the March 12, 2020 Notice.  

A review of the record indicates no irregularity in the mailing of the March 12, 2020 Notice, and in the absence of any irregularity in the mailing, there is a strong presumption that the Office action was properly mailed to the address of record.  

As petitioner is not represented by counsel, the Office understands that petitioner may not keep a formal docket record system for her correspondence.  Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matters.  

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where she writes down due dates; how she knows replies are due, etc.  In essence, petitioner must explain how she reminds herself of response due dates and show that the due date for the March 12, 2020 Notice, was not entered into that system.  Petitioner should include any available documentary evidence to demonstrate non-receipt of the Notice.  

Petitioner states she maintains a separate binder for each application where she keeps correspondence with written date of receipt and a time line to response on the cover letter.
Please provide evidence/photos of the separate binder for this application. How are the papers pertaining to the application organized? Where would the March 12, 2020 Notice have been entered into the system? What was the last entry made in the binder? Please provide a copy/photo of it.

Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action had petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. The reminder system must be reliable. Merely relying on your memory to meet a deadline is not a reliable system. 

Furthermore, petitioner must include a statement from any persons at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the March 12, 2020 Notice was not found.  

Lastly, petitioner must state that the correspondence address of record was a valid address for receiving mail for a reasonable time after March 12, 2020; the period when she would have received the Notice.

In the present petition, petitioner did not submit any documentary evidence, or a full explanation of her method for tracking due dates for filing responses to communications from the USPTO to show she did not receive the March 12, 2020 Notice.  Therefore, the petition to withdraw the holding of abandonment is dismissed.  A copy of the March 12, 2020 Notice is enclosed.

ALTERNATIVE VENUE

Petitioner should consider filing a petition under 37 CFR 1.137(a) to revive an unintentionally abandoned application instead of filing a renewed petition under 37 CFR 1.181 if applicant is unable to provide documentary evidence of non-receipt of the March 12, 2020 Notice. 

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by:

(1)    The reply to the outstanding Office action or notice, unless previously                                                                                                                                                                      filed;  

(2) The petition fee ($525 for micro entity); and

(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

A form for filing a petition to revive an unintentionally abandoned application accompanies this decision for petitioner’s convenience.   If petitioner desires to file a petition under 37 CFR 1.137(a) instead of filing a request for reconsideration, petitioner must complete and return the enclosed petition form (PTO/SB/64), submit a complete response to the March 12, 2020 Notice, pay the $525 petition fee, and submit a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  Additionally, petitioner is encouraged to contact the Inventors Assistance Center (IAC) by telephone at 800-786-9199 or 571-272-1000, Monday through Friday from 8:30 AM to 5:30 PM (EST).  The IAC provides patent information and services to the public and is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  Petition For Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a); Form PTO/SB/64, Privacy Act Statement; copy of the Notice of Non-Compliant Amendment (37 CFR 1.121).



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)